United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-2858
                                     ___________

Roderick Leshun Rankin,                     *
                                            *
             Appellee,                      *
                                            *   Appeal from the United States
      v.                                    *   District Court for the
                                            *   Eastern District of Arkansas.
Larry Norris, Director, Arkansas            *
Department of Corrections,                  *   [UNPUBLISHED]
                                            *
             Appellant.
                                     ___________

                               Submitted: September 21, 2010
                                  Filed: October 8, 2010
                                   ___________

Before RILEY, Chief Judge, MELLOY and COLLOTON, Circuit Judges.
                              ___________

PER CURIAM.

       Larry Norris, the Director of the Arkansas Department of Corrections, filed this
interlocutory appeal of the district court's1 order staying Roderick Rankin's federal
habeas proceeding. The district court stayed the proceeding to give Rankin a chance
to return to state court to exhaust certain claims. Norris filed this interlocutory appeal
pursuant to the collateral order doctrine. On appeal, Norris contends the district court
abused its discretion in granting the stay because the unexhausted claims are


      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
procedurally defaulted, that is, Rankin already had, and is limited to, one round of
post-conviction review in state court. Norris, therefore, claims there is no presently
available state court remedy for Rankin to pursue his unexhausted claims. We dismiss
this appeal for lack of jurisdiction.

       After careful review of the record, we find that the facts presented here are
indistinguishable from those in a case recently decided by us. In Howard v. Norris,
No. 09-2826, 2010 WL 3168468, at *3–4 (8th Cir. Aug. 12, 2010), we held we do not
have jurisdiction to review an interlocutory appeal challenging the propriety of a stay
"only as it relates to the merits of whether the district court erred in concluding some
of [the petitioner's] claims were unexhausted. Because such issue is one which can
be addressed on appeal after final judgment, this interlocutory appeal does not satisfy
the requirements of the collateral order doctrine."

      Accordingly, we dismiss this appeal for lack of jurisdiction.
                     ______________________________




                                          -2-